Citation Nr: 1540490	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for right epididymal head cyst with varicocele.

5.  Evaluation of prostate cancer, status post radical retropubic prostatectomy with erectile dysfunction, currently rated at 60 percent.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to August 1968

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A hearing before the Board was scheduled for December 2014; however, the Veteran failed to report for his hearing.  Subsequently, the Veteran, through his representative, notified VA that he would not be attending the hearing and would instead submit written argument.  

The Veteran filed a claim for a TDIU in March 2013, alleging that he could not work due to the combination of his service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to a TDIU is properly before the Board and has been listed on the title page.

The issue of service connection for bladder mucosa cystitis secondary to external radiation beam treatment for service-connected prostate cancer has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Initially, the Board notes that a rating decision dated October 2013 denied service connection for PTSD, right epididymal head cyst with varicocele, and hypertension, and declined to reopen a previously denied claim for service connection for diabetes mellitus, type II.  The Veteran filed a notice of disagreement with this decision in October 2014.  As the AOJ has not yet issued a statement of the case on these issues, they must be remanded for this purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).  

As to the other issues on appeal, in December 2014 the Veteran and his representative submitted statements and evidence indicating that the Veteran's prostate cancer disability has increased in severity.  The Veteran was last afforded a VA examination of his prostate cancer disability in December 2012.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected prostate cancer, status post radical retropubic prostatectomy with erectile dysfunction.  

The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the issue of entitlement to an increased rating for prostate cancer, status post radical retropubic prostatectomy with erectile dysfunction.  Therefore, adjudication of the TDIU claim would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Updated treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:


1.  Furnish the Veteran a statement of the case on the issues of entitlement to service connection for PTSD, right epididymal head cyst with varicocele, and hypertension, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type II.  These issues should only be returned to the Board if the Veteran perfects a timely appeal. 

2.  Obtain copies of all relevant VA treatment records dated since July 2014.  The Veteran should also be notified that he may submit medical evidence or treatment records to support his claims.  

3.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected prostate cancer, status post radical retropubic prostatectomy with erectile dysfunction.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the disability.  The examiner is also asked to comment on the functional impact of the disability in relation to the Veteran obtaining and maintaining employment.  

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  The AOJ should specifically consider whether additional medical opinion or examination is necessary before determining if the Veteran is entitled to a TDIU.  

5.  After the above development has been completed, readjudicate the claim for an increased rating for prostate cancer, status post radical retropubic prostatectomy with erectile dysfunction, and the claim for a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



